DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 03/12/2021 have been entered. Claims 1-19 and 21 are currently pending with claim 21 being newly added. Claim 20 has been cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4439119 (Peterson hereinafter) in view of US 2009/0175751 (Nakayoshi hereinafter).
Regarding claim 1, Peterson teaches gerotor pump (Figures 3 and 4) that discloses a fluid inlet section (inlet section made of 108/140/132); a fluid outlet section (Outlet section of 137/142 [center channel/112); a rotor axially between the fluid inlet section and the fluid outlet 
Peterson is silent with respect to a stator including electrical coils for generating electromagnetic flux for moving the rotor around the center section, the rotor and the center section defining a fluid flow chamber radially there between, the rotor being rotatable about the center section by the electromagnetic flux generated by the electrical coils, and the electrical coils being axially spaced apart from the rotor.
However, Nakayoshi teaches an electrically driven center rotor vane pump (Figures 1 and 2) that discloses a stator (Stator made of 14 and 15) including electrical coils for generating electromagnetic flux for moving the rotor around the center section (Coils 14 per ¶ 27), the rotor being rotatable about the center section by the electromagnetic flux generated by the electrical coils (¶ 27-29), and the electrical coils being axially spaced apart from the rotor (Evident from Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motive source of Peterson with the electric motive source of Nakayoshi to allow for standalone operation of the pump to provide the desired and/or required downstream oil flow. 
Regarding claim 2, Peterson’s modified teachings are described above in claim 1 where Nakayoshi would further disclose that the stator includes a base section (Nakayoshi Figure 1 with the base being the portion of 13 attached to 1) and a plurality of circumferentially spaced axially extending bars (Nakayoshi figure 2 with Bars being the portions of 15 that feature the coils 14 wrapped around them), extending axially from the base section, each of the bars including a proximal end fixed to the base section, a distal end spaced axially from base section and an intermediate section axially between the distal end and the proximal end, each of the electrical coils being wrapped around one of the bars at the intermediate section (Evident from Figures 1 and 2 of Nakayoshi).
Regarding claim 3, Peterson’s modified teachings are described above in claim 2 where Nakayoshi would further disclose that the electromagnetic flux generated by each bar follows a three-dimensional path (Evident from the structure shown by Nakayoshi in Figures 1 and 2).
Regarding claim 4, Peterson’s modified teachings are described above in claim 3 where Nakayoshi would further disclose that the distal end of each of the bars is aligned radially outside of the rotor (Clearly shown in Figures 1 and 2 of Nakayoshi).
Regarding claim 5, Peterson’s modified teachings are described above in claim 4 where the combination of Peterson and Nakayoshi would further disclose that the pump is configured such that the rotor contacts the distal end of each of the bars during rotation due to the electromagnetic flux generated by the electrical coils urging the rotor toward the bars in sequence (Per the combination with Peterson and Nakayoshi, the rotor of Peterson is also rotating in an eccentric manner such that when the motive source is replaced to be Nakayoshi’s electric motor a portion of the rotor will come in contact of sorts with the bars of Nakayoshi).
Regarding claim 6, Peterson’s modified teachings are described above in claim 5 where Nakayoshi would further disclose that the three-dimensional path involves the electromagnetic 
Regarding claim 7, Peterson’s modified teachings are described above in claim 2 where the combination of Peterson and Nakayoshi would further disclose that the base section is mounted on the fluid inlet section or the fluid outlet section (As shown in Nakayoshi, the stator made of 14 and 15 features a base portion that hen placed into the combination with Peterson will be mounted on either of the fluid inlet or outlet section to allow for the electric motor to surround the pump of Peterson).
Regarding claim 8, Peterson’s modified teachings are described above in claim 2 where the combination of Peterson and Nakayoshi would further disclose that the bars extend axially past the inlet control section or the outlet control section (The axially offset bars of Nakayoshi would be extending past either of the inlet control section or outlet control section of Peterson when the combination is made, it would be a design choice of a set number of options for one of ordinary skill in the art to design which end the bars would extend further on).
Regarding claim 9, Peterson’s modified teachings are described above in claim 1 where the combination of Peterson and Nakayoshi would further disclose wherein the rotor, the stator, the inlet control section and the outlet control section are arranged and configured such that rotation of the rotor in the stator generates in the fluid flow chamber a suction portion and a pressure portion that rotate about a center axis of the center section as the rotor is rotated by the electromagnetic flux, the inlet control section being configured such that fluid from the fluid inlet section is forced through the inlet control section to the suction portion as the suction portion rotates about the center axis, the outlet control section being configured such that fluid from the fluid flow chamber is forced through the outlet control section from the pressure 
Regarding claim 10, Peterson’s modified teachings are described above in claim 1 where Peterson further discloses that the inlet control section and the outlet control section are rotationally fixed so as not to rotate as the rotor rotates (Peterson Column 3 Lines 55-57 details that the inlet and outlet sections are held fast).
Regarding claim 12, Peterson’s modified teachings are described above in claim 1 where Peterson further discloses that the rotor and the stator are arranged and configured such that the rotor moves eccentrically within the stator (Evident from the pump rotor structure of Peterson and the stator of Nakayoshi will provide the driving force).
Regarding claim 13, Peterson’s modified teachings are described above in claim 12 where the combination of Peterson and Nakayoshi would further disclose that the center section has a star shaped cross- section as viewed axially and the rotor includes an inner diameter surface that defines a borehole having a star shaped cross-section as viewed axially (Figure 2 of Peterson).
Regarding claim 14, Peterson’s modified teachings are described above in claim 12 where the combination of Peterson and Nakayoshi would further disclose that the center 
Regarding claim 16, Peterson teaches gerotor pump (Figures 3 and 4) with an inherent method of assembly that discloses providing a rotor and a center section (Rotor 124 with center section 123 in Figures 3 and 4), the center section being radially inside of the rotor (Evident from Figures 3 and 4); the rotor and the center section defining a fluid flow chamber radially there between (Surrounding areas of 123 and 124); fixing an inlet control section with respect to the stator at a first axial side of the rotor and providing a fluid inlet section upstream of the inlet control section (Inlet section 108/140/132 with inlet control section 130/131/141/133/134); and fixing an outlet control section with respect to the stator at a second axial side of the rotor and providing a fluid outlet section downstream of the outlet control section (Outlet section 137/142/112 with outlet control section 138/139/143/136/135), the inlet control section being configured for regulating fluid flow from the fluid inlet section into the fluid flow chamber during rotation of the rotor (Column 3 Line 59 to Column 4 Line 29), the outlet control section being configured for regulating fluid flow from the fluid flow chamber into the fluid outlet section during rotation of the rotor (Column 3 Line 59 to Column 4 Line 29).
Peterson is silent with respect to providing a stator including electrical coils for generating electromagnetic flux for moving the rotor around the center section, the rotor being rotatable about the center section by the electromagnetic flux generated by the electrical coils, and the electrical coils being axially spaced apart from the rotor.
However, Nakayoshi teaches an electrically driven center rotor vane pump (Figures 1 and 2) that discloses providing a stator including electrical coils for generating electromagnetic flux for moving the rotor around the center section (Stator made of 14 and 15 per ¶ 27-29), the rotor being rotatable about the center section by the electromagnetic flux generated by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motive source of Peterson with the electric motive source of Nakayoshi to allow for standalone operation of the pump to provide the desired and/or required downstream oil flow.
Regarding claim 17, Peterson’s modified teachings are described above in claim 16 where Nakayoshi would further disclose that the stator includes a plurality of circumferentially spaced axially extending bars, each of the electrical coils being wrapped around one of the bars. (Nakayoshi figure 2 with Bars being the portions of 15 that feature the coils 14 wrapped around them).
Regarding claim 18, Peterson’s modified teachings are described above in claim 17 where Nakayoshi would further disclose that the electromagnetic flux generated by each bar follows a three-dimensional path (Evident from the structure shown by Nakayoshi in Figures 1 and 2).
Regarding claim 19.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 4439119 (Peterson) in view of US 2009/0175751 (Nakayoshi) and further in view of US 2016/0025092 (Miyagawa hereinafter).
Regarding claim 15, Peterson’s modified teachings are described above in claim 1 but are silent to the pump being used with an automotive vehicle transmission. 
However, Miyagawa teaches an internal gear pump with electric motor (Figure 1) that discloses the known use of gear pumps with automotive vehicle transmissions (¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the gear pump of Peterson per Martin into an automotive vehicle’s transmission to ensure proper oil supply to the downline components. 

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.
Regarding the arguments stemming from the claim amendments to the independent claims 1 and 16 made by changing the language from “the electrical coils being axially offset from the rotor” to “the electrical coils being axially spaced apart from the rotor”, the proposed arguments are not sufficient to overcome the rejection of record. The phase “spaced apart from” is very broad in what it allows the Examiner to consider as applicable and as such, the relationship of the electrical coils of Nakayoshi are sufficiently axially spaced apart from the rotor.
The proposed argument regarding claim 3 has been reviewed and are not found to be persuasive. The Examiner was viewing the electric motor present in Nakayoshi with their bars and coils to feature electromagnetic flux that occurs along the bars therefore it is being interpreted as “that the electromagnetic flux generated by each bar follows a three-dimensional path.”

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is a new claim that recites “the pump is configured such that electromagnetic flux generated by a first coil of the coils wrapped around a first bar of the bars flows from the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746